Citation Nr: 0740214	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. CP




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision. The veteran had 
a hearing before the RO in June 2005 and the transcript is of 
record.


FINDINGS OF FACT

1.  A current neck disability, if any, is not related to a 
disease or injury in service.

2.  Diverticulitis, if any, is not related to any disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of a neck injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.303 (2007).

2.  The veteran's claimed diverticulitis was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in August 2002.  That letter advised the 
veteran of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told her what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately her responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and she was afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has the alleged disabilities is her own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than her own lay 
assertion, that " 'reflect[ed] that she suffered an event, 
injury[,] or disease in service' that may be associated with 
[her] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between her disability and her military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
disability if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that her neck disability is due to two 
in-service injuries.  On or around 1977 she alleges she fell 
down a flight of stairs.  At the time, however, she did not 
seek medical treatment for her neck.  She was later in a 
motor vehicle accident (MVA) in February 1978 where she 
suffered whiplash.  Both of these incidents are allegedly 
responsible for her claimed current neck disability.  In 
regard to the claim of diverticulitis, the veteran alleges 
her G-I disability is the result of abusing laxatives in the 
military in order to meet weight requirements.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records do not confirm a fall 
down the stairs.  The records do, however, indicate the 
veteran complained of whiplash following a February 1978 MVA.  
At that time, x-rays revealed no abnormalities.  It is 
noteworthy, however, that she complained of headaches in 
September 1984 due to post-cervical pain.  Again, however, 
the veteran was never diagnosed with a neck disability.  
Similarly, her service medical records are also silent as to 
any complaints, treatments or diagnoses of diverticulitis.  
The records do confirm that the veteran constantly struggled 
with her weight and bulimia throughout service. 

Indeed, throughout the veteran's twenty year military 
history, despite her battles with her weight and one reported 
neck injury, the veteran was never diagnosed with a neck 
disability or diverticulitis.  Her periodic examinations from 
1973, 1977, 1981, 1985 and 1989 are silent as to any neck or 
G-I abnormality.  Despite the veteran's contentions, her 
service medical records are simply devoid of any findings 
consistent with chronic disabilities.

Even if a chronic disability was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent question here then is whether the veteran has a 
current neck disability and diverticulitis associated with 
any incident of service, to include the February 1978 MVA and 
her on-going in-service weight battle.  The Board concludes 
she does not.

After service, the veteran was treated privately and within 
the VA system for numerous medical disabilities, but not for 
a neck disability or diverticulitis.  Indeed, despite the 
voluminous medical records identified and obtained, not one 
medical provider has ever diagnosed the veteran with a 
chronic neck disability or diverticulitis.  

The veteran was afforded a general VA medical examination 
shortly after separation from the military in March 1994.  At 
that time, neck x-rays and examination of the neck were 
normal.  Similarly, the veteran's history of gastritis was 
noted, but no current G-I abnormality was found.  

Medical records also indicate complaints of stomach pains in 
January 2003, where the examiner suspected gastritis.  No 
further treatment or follow-up treatment is indicated.  The 
veteran underwent a colonoscopy in October 2004, which 
returned within normal limits.  In short, there simply is no 
post-service medical evidence of current diagnoses of a neck 
disability or diverticulitis.

The Board has considered the veteran's statements that she 
suffered with neck pain and diverticulitis ever since 
service. There simply is no medical evidence, however, to 
support diagnoses of current disabilities.  Although she 
believes that she has current disabilties related to in-
service events, she is a layman and has no competence to 
offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Regrettably, no doctor has ever diagnosed 
the veteran with a neck disability or diverticulitis.

First and foremost, service connection requires evidence of 
current disabilities. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra. There is no such 
medical evidence here.  Accordingly, the veteran's claims 
must fail.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).    


ORDER

Entitlement to service connection for residuals of neck 
injury is denied.

Entitlement to service connection for diverticulitis is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


